Montgomery, J.
This is an appeal from an order confirming the'report of commissioners in partition. The decree directing that partition be had was not appealed from, and is not before us for consideration. Shepherd v. Rice, 38 Mich. 556.
Appellant’s counsel contends that the decision of the commissioners was so grossly inequitable as to amount to a legal fraud upon his client. An examination of the case convinces us that this claim is wholly unfounded. The ■decision appears to have been based upon considerations which seem sound, and to have been based upon the testimony,, and the judgment of the commissioners, as to the value of the land, the timber, and the improvements, respectively. The record does not support the suggestion that the appellant was prevented from producing his testimony.
The decree is affirmed, with costs of this court to appellees.
The other Justices concurred.